DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Non-statutory Double Patenting Rejection
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file /efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting over the claims of US Patent 10507063, since the claims, if allowed, would improperly extend the “right to exclude” already granted by the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.

As an example see how Claim 1 of the instant application and Claim 1 of the US Patent 10507063 are claiming common subject matter. 

Claim 1 of the instant application:


Claim 1 of the US Patent 10507063: 

An optical tracking system for a robotic surgical device, the system comprising:

A surgical device for operating a tool, comprising: a processor; and 




















a photosensor for receiving data from a light emitting diode (LED), wherein the data represents a position of the surgical device relative to a position of a patient, wherein, in response to signals from the photosensor, the processor causes the surgical device to move the tool position relative to the position of the patient. 














the robotic surgical device having one or more processors and a photosensor in communication with at least one of said processors; 

at least one tracking array coupled with said robotic surgical device and in communication with at least one of said processors, wherein said tracking array comprises a first set of at least three active light emitting diodes (LEDs), where at least one of said active LEDs is modulated to optically transmit data from one or more of said processors, and where said active LEDs concurrently or independently also emit optical signals to permit tracking of said robotic surgical device; 

at least one tracker for optically receiving said optically transmitted data; and 

a second active LED on said at least one tracker, where the second active LED on said at least one tracker is modulated to optically transmit operational, informational, or instructional data to be received by the photosensor and used to execute or be executed by the robotic surgical device to implement a surgical plan, and 

wherein said tracking array sends said optically transmitted data in two or more modes in parallel; wherein in at least a first mode said optically transmitted data comprising a first information is sent at a first data rate, and 

in at least a second mode said optically transmitted data comprising a second information is sent at a second data rate different from the first data rate.

 
As shown, Claim 1 of the instant application and Claim 1 of the US Patent 10507063 are claiming common subject matter. A difference is that claim 1 of the instant application recites the limitation “wherein the data represents a position of the surgical device relative to a position of a patient,  and wherein, in response to signals from the photosensor, the processor causes the surgical device to move the tool position relative to the position of the patient”. However, this limitation of claim 1 of the instant application is not patentably distinct from claim 1 of the US Patent 10507063 because of the following. Barbagli et al (US Pub 20080119727) Fig 1, paragraph [41] teaches a surgical device (16, 18) with a receiver (i.e. at 16) for receiving data from a transmitter (i.e. at 6), and where the data represents a position of the surgical device (16, 18) relative to a position of a patient (e.g. lying on operating table 22) (i.e. during a surgical procedure), and in response to signals from the receiver (i.e. at 16), a processor (i.e. at 16) (which process transmitted signals) causes the surgical device (16, 18) to move a tool position relative to the position of the patient (e.g. lying on operating table 22) (i.e. during a surgical procedure). Therefore, it is obvious to modify Claim 1 of the US Patent 10507063 and have the robotic surgical device with the photosensor receiving data from the second LED, and where the data represents a position of the robotic surgical device relative to a position of a patient (e.g. lying on operating table 22) (i.e. during a surgical procedure), and in response to signals from the photosensor, the one or more processors cause the robotic surgical device to move a tool position relative to the position of the patient (e.g. lying on operating table 22) (i.e. during a surgical procedure). This modification is being made so that the robotic surgical device can have a better position/location during a surgical procedure and perform an optimal operation with minimal errors. Furthermore, limitations of Claim 1 of the instant application are a broader version of limitations of claim 1 of the US Patent 10507063, and therefore, the limitations of claim 1 of the US Patent 10507063 teach the limitations of Claim 1 of the instant application. In conclusion, for at least these reasons, Claim 1 of the instant application is not patentably distinct from Claim 1 of the US Patent 10507063. 
 
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting over the claims of US Patent 11229487, since the claims, if allowed, would improperly extend the “right to exclude” already granted by the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.

As an example see how Claim 1 of the instant application and Claim 1 of the US Patent 11229487 are claiming common subject matter. 

Claim 1 of the instant application:


Claim 1 of the US Patent 11229487: 

A robotic surgical system, comprising: 

A surgical device for operating a tool, comprising: a processor; and 
























a photosensor for receiving data from a light emitting diode (LED), wherein the data represents a position of the surgical device relative to a position of a patient, wherein, in response to signals from the photosensor, the processor causes the surgical device to move the tool position relative to the position of the patient. 




a robotic surgical device having one or more processors and a photosensor in communication with at least one of said one or more processors; 

a first set of at least three active light emitting diodes (LEDs), wherein at least one of said at least three active LEDs is a first data-transmitting-LED in communication with at least one of said one or more processors and transmitting data, wherein at least one of said one or more processors modulate the first data-transmitting-LED to transmit the data, the data inherent to the robotic surgical device, and wherein at least three active LEDs from said at least three active LEDs emit signals to permit tracking of a position and orientation of the robotic surgical device; 

at least one tracker for line-of-sight tracking of the robotic surgical device and receiving said data inherent of the robotic surgical device; and 

a second data-transmitting-LED on said at least one tracker, wherein the second data-transmitting-LED is modulated to transmit additional data used to execute or be executed by the robotic surgical device to implement a surgical plan, the additional data is associated with the surgical plan or is positional data as to the robotic surgical device to cause the robotic surgical device to adjust at least one of a position or orientation of a tool operated by the robotic surgical device.

  
As shown, Claim 1 of the instant application and Claim 1 of the US Patent 11229487 are claiming common subject matter. A difference is that claim 1 of the instant application recites the limitation “wherein the data represents a position of the surgical device relative to a position of a patient,  and wherein, in response to signals from the photosensor, the processor causes the surgical device to move the tool position relative to the position of the patient”. However, this limitation of claim 1 of the instant application is not patentably distinct from claim 1 of the US Patent 11229487 because of the following. Barbagli et al (US Pub 20080119727) Fig 1, paragraph [41] teaches a surgical device (16, 18) with a receiver (i.e. at 16) for receiving data from a transmitter (i.e. at 6), and where the data represents a position of the surgical device (16, 18) relative to a position of a patient (e.g. lying on operating table 22) (i.e. during a surgical procedure), and in response to signals from the receiver (i.e. at 16), a processor (i.e. at 16) (which process transmitted signals) causes the surgical device (16, 18) to move a tool position relative to the position of the patient (e.g. lying on operating table 22) (i.e. during a surgical procedure). Therefore, it is obvious to modify Claim 1 of the US Patent 11229487 and have the robotic surgical device with the photosensor receiving data from the second LED, and where the data represents a position of the robotic surgical device relative to a position of a patient (e.g. lying on operating table 22) (i.e. during a surgical procedure), and in response to signals from the photosensor, the one or more processors cause the robotic surgical device to move a tool position relative to the position of the patient (e.g. lying on operating table 22) (i.e. during a surgical procedure). This modification is being made so that the robotic surgical device can have a better position/location during a surgical procedure and perform an optimal operation with minimal errors. Furthermore, limitations of Claim 1 of the instant application are a broader version of limitations of claim 1 of the US Patent 11229487, and therefore, the limitations of claim 1 of the US Patent 11229487 teach the limitations of Claim 1 of the instant application. In conclusion, for at least these reasons, Claim 1 of the instant application is not patentably distinct from Claim 1 of the US Patent 11229487.

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 recites the limitation “The surgical device of claim 8…” However, it appears that this limitation was written by accident instead of “The surgical device of claim 9…”  This is because “the surgical device information” required by claim 10 is recited in claim 9. Appropriate correction is required. For purpose of examination the latter interpretation is being used.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the tool position” in line 6. However, there is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a tool position. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1 and 7-9 rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al (US Pub 20080119727) in view of Chao et al (US Pub 20130236183).

Regarding Claim 1, Barbagli discloses a surgical device for operating a tool, comprising: 
a processor (Fig 1, paragraph [41] where a surgical device (16, 18) has a processor (i.e. at 16) (which process transmitted signals)); and 
a receiver for receiving data from a transmitter, wherein the data represents a position of the surgical device relative to a position of a patient (Fig 1, paragraph [41] where the surgical device (16, 18) has a receiver (i.e. at 16) for receiving data from a transmitter (i.e. at 6), and where the data represents a position of the surgical device (16, 18) relative to a position of a patient (e.g. lying on operating table 22) (i.e. during a surgical procedure)), 
wherein, in response to signals from the receiver, the processor causes the surgical device to move the tool position relative to the position of the patient (Fig 1, paragraph [41] where in response to signals from the receiver (i.e. at 16), the processor (i.e. at 16) (which process transmitted signals) causes the surgical device (16, 18) to move a tool position relative to the position of the patient (e.g. lying on operating table 22) (i.e. during a surgical procedure)).  
Barbagli fails to explicitly disclose the receiver being a photosensor and the transmitter being a light emitting diode (LED). 
However, Chao discloses 
a receiver being a photosensor and a transmitter being a light emitting diode (LED) (Fig 1, paragraphs [27][29] where a receiver is a photosensor (VLC chip 221) and a transmitter is a light emitting diode (LED) (VLC chip 121)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the receiver (i.e. at 16) / transmitter (i.e. at 6) as described in Barbagli, with the teachings of the receiver / transmitter as described in Chao. The motivation being is that as shown a receiver can be a photosensor (VLC chip 221) and a transmitter can be a light emitting diode (LED) (VLC chip 121) and one of ordinary skill in the art can implement this concept into the receiver (i.e. at 16) / transmitter (i.e. at 6) as described in Barbagli and have the receiver (i.e. at 16) be a photosensor (VLC chip 221) and the transmitter (i.e. at 6) be a light emitting diode (LED) (VLC chip 121) i.e. as an alternative so as to have a known optical wireless transmission channel between the receiver (i.e. at 16) and the transmitter (i.e. at 6) and optimally transmit the signals with an increased transmission bandwidth and a reduced RF/electromagnetic interference and which modification is being made because Barbagli paragraph [41] suggests that connection 14 maybe optical and wireless and which modification is a simple implementation of a known concept of a known receiver / transmitter into another similar receiver (i.e. at 16) / transmitter (i.e. at 6) for its improvement and for optimization and which modification yields predictable results. 

Regarding Claim 7, Barbagli as modified by Chao also discloses the surgical device wherein the LED emits light for data transmission to the photosensor (Chao Fig 1, paragraphs [27][29] where the LED (VLC chip 121) emits light for data transmission to the photosensor (VLC chip 221)).

Regarding Claim 8, Barbagli as modified by Chao also discloses the surgical device wherein the light is visible light or infrared light (Chao Fig 1, paragraphs [27][29] where the light is for visible light communications (VLC)).

Regarding Claim 9, Barbagli as modified by Chao also discloses the surgical device further comprising a device LED, wherein the processor communicates surgical device information to the device LED for transmission of data to a tracker photosensor (Barbagli Fig 1, paragraph [41] where the surgical device (16, 18) further comprises a device transmitter (i.e. at 16) (LED of VLC chip 221 as shown in Chao Fig 1 and Fig 3) (for bi-directional communications), and where the processor (i.e. at 16) (which process transmitted signals) communicates surgical device information to the device transmitter (i.e. at 16) (LED of VLC chip 221 as shown in Chao Fig 1 and Fig 3) (for bi-directional communications) for transmission of data to a receiver (i.e. at 6) (tracker photosensor of VLC chip 121 as shown in Chao Fig 1, Fig 3 and Fig 10) (for bi-directional communications)).  

Claims 2-6 rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al (US Pub 20080119727) in view of Chao et al (US Pub 20130236183) in further view of Cosman (US Pub 20040138556).

Regarding Claim 2, Barbagli as modified by Chao also discloses the surgical device comprising a control station (Barbagli Fig 1, paragraph [41] where the surgical device (16, 18) comprises a control station (2)). 
	 Barbagli as modified by Chao fails to explicitly disclose the control station wherein a tracker tracks at least one of: i) the position of the surgical device; ii) the position of the tool; or iii) the position of the patient.
	However, Cosman discloses
a control station wherein a tracker tracks a position of a surgical device (Fig 6, paragraph [65] where a control station has a tracker (286, 288, 290, 292) that tracks a position of a surgical device (282)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the control station (2) as described in Barbagli as modified by Chao, with the teachings of the control station as described in Cosman. The motivation being is that as shown a control station can have a tracker (286, 288, 290, 292) that tracks a position of a surgical device (282) and one of ordinary skill in the art can implement this concept into the control station (2) as described in Barbagli as modified by Chao and have the control station (2) with a tracker (286, 288, 290, 292) that tracks a position of the surgical device (16, 18) i.e. as an alternative so as to have the control station (2) with a known tracker (286, 288, 290, 292) for the purpose of better identifying the position of the surgical device (16, 18) during a surgical procedure and more precisely perform manipulation and control of the surgical device (16, 18) and which modification is being made because Barbagli paragraph [41] suggests that the control station (2) uses position information of the surgical device (16, 18) during a surgical procedure and which modification is a simple implementation of a known concept of a known control station into another similar control station (2) for its improvement and for optimization and which modification yields predictable results. 
  
Regarding Claim 3, Barbagli as modified by Chao and Cosman also discloses the surgical device wherein the tracker communicates position information to the LED for transmission of the data to the photosensor (Barbagli Fig 1, paragraph [41] where the control station (2) (tracker (286, 288, 290, 292)) communicates position information to the transmitter (i.e. at 6) (LED of VLC chip 121) for transmission of the data to the receiver (i.e. at 16) (photosensor of VLC chip 221) (e.g. during a surgical procedure)). 

Regarding Claim 4, Barbagli as modified by Chao and Cosman also discloses the  surgical device wherein the tracker comprises a processor and two or more tracker photosensors in communication with the tracker processor (Cosman Fig 6, paragraph [65] where the tracker (286, 288, 290, 292) comprises a processor (292) and two or more tracker photosensors (286, 288, 290) in communication with the tracker processor (292)).

Regarding Claim 5, Barbagli as modified by Chao and Cosman also discloses the  surgical device wherein the tracker photosensors comprise a photodiode, CCD, CMOS camera, or a combination thereof (Cosman Fig 6, paragraph [65] where the tracker photosensors (286, 288, 290) comprise a CMOS camera).

Regarding Claim 6, Barbagli as modified by Chao and Cosman also discloses the  surgical device further comprising three or more markers to permit the tracker to track the position of the surgical device (Cosman Fig 6, paragraph [65] where three or more markers (294, 296, 298) permit the tracker (286, 288, 290, 292) to track the position of the surgical device (282)). 

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al (US Pub 20080119727) in view of Chao et al (US Pub 20130236183) in further view of Haider et al (US Pub 20080009697).

Regarding Claim 10, Barbagli as modified by Chao fails to explicitly disclose the surgical device wherein the surgical device information comprises at least one of: i) an operating status of the surgical device; ii) data logged by the surgical device; or iii) a battery life of the surgical device.
However, Haider discloses
surgical device information comprises a battery life of a surgical device (Fig 3, paragraph [140] where a surgical device (500) transmits surgical device information (i.e. via 520/525) which comprises a battery charge (life) of the surgical device (500)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the surgical device (16, 18) as described in Barbagli as modified by Chao, with the teachings of the surgical device (500) as described in Haider. The motivation being is that as shown a surgical device (500) can transmit surgical device information (i.e. via 520/525) which comprises a battery charge (life) of the surgical device (500) and one of ordinary skill in the art can implement this concept into the surgical device (16, 18) as described in Barbagli as modified by Chao and have the surgical device (16, 18) transmit surgical device information (i.e. via the transmitter (i.e. at 16)) which comprises a battery charge (life) of the surgical device (16, 18) i.e. as an alternative so as to have the surgical device (16, 18) with a known technique of transmitting battery charge (life) information for the purpose of alerting/warning an operator that the battery charge (life) of the surgical device (500) may run out and/or may require charging and which modification is a simple implementation of a known concept of a known surgical device (500) into another similar surgical device (16, 18) for its improvement and for optimization and which modification yields predictable results. 
 
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al (US Pub 20080119727) in view of Chao et al (US Pub 20130236183) in further view of Shahidi et al (US Pub 20010037064).

Regarding Claim 11, Barbagli as modified by Chao fails to explicitly disclose the surgical device further comprising at least one of: i) a working portion movably coupled to a hand-held portion; or ii) a robotic arm.
	However, Shahidi discloses 
a surgical device comprising a robotic arm (Fig 1, paragraph [29] where a surgical device (12) comprises a robotic arm (24)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the surgical device (16, 18) as described in Barbagli as modified by Chao, with the teachings of the surgical device (12) as described in Shahidi. The motivation being is that as shown a surgical device (12) can comprise a robotic arm (24) and one of ordinary skill in the art can implement this concept into the surgical device (16, 18) as described in Barbagli as modified by Chao and have the surgical device (16, 18) comprise a robotic arm (24) i.e. as an alternative so as to have the surgical device (16, 18) with a robotic arm (24) that is more flexible and has a greater mobility for the purposes of improving the location and position of the surgical device (16, 18) during a surgical procedure and which modification is a simple implementation of a known concept of a known surgical device (12) into another similar surgical device (16, 18) for its improvement and for optimization and which modification yields predictable results. 

Regarding Claim 12, Claim 12 is similar to claims 2 and 3, therefore, claim 12 is rejected for the same reasons as claims 2 and 3.

Regarding Claim 13, Claim 13 is similar to claim 9, therefore, claim 13 is rejected for the same reasons as claim 9.

Regarding Claim 14, Claim 14 is similar to claim 10, therefore, claim 14 is rejected for the same reasons as claim 10.

Regarding Claim 15, Claim 15 is similar to claim 7, therefore, claim 15 is rejected for the same reasons as claim 7.

Regarding Claim 16, Claim 16 is similar to claim 8, therefore, claim 16 is rejected for the same reasons as claim 8.

Regarding Claim 17, Claim 17 is similar to claim 6, therefore, claim 17 is rejected for the same reasons as claim 6.

Regarding Claim 18, Claim 18 is similar to claim 4, therefore, claim 18 is rejected for the same reasons as claim 4.

Regarding Claim 19, Claim 19 is similar to claim 5, therefore, claim 19 is rejected for the same reasons as claim 5.

Regarding Claim 20, Claim 20 is similar to claim 11, therefore, claim 20 is rejected for the same reasons as claim 11.

Conclusion
The prior art considered pertinent to the Applicant’s disclosure and not relied upon is the following.

Kay (US Pat 8082064) and more specifically Fig 1.

Malackowski et al (US Pub 20010034530) and more specifically Fig 1.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868. The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636